AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified) rey
— FILED —
UNITED STATES DISTRICT COUR

SOUTHERN DISTRICT OF CALIFORNIA MAY 1 5 20]

CLERK. = 3, DISTRICT COUR

 

 

 

 

os 3,0 T
United States of America JUDGMENT IN AX°RIMINAE’ CASE! 'FORNIA
e (For Offenses Committed On-oF vembver-+-4993——OEPUTY

Axel David Veliz-Veliz Case Number: 19mj9120-MSB

Francisco Sanchez
Defendant's Attorney

REGISTRATION NO. 07701508

THE DEFENDANT:
XI pleaded guilty to count(s) 1 of the Complaint

LJ was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section Nature of Offense Count Number(s)
8:1325(a)(2) ILLEGAL ENTRY (Misdemeanor) l

L] The defendant has been found not guilty on count(s)

L] Count dismissed on the motion of the United States.

 

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

TIME SERVED

XX Assessment: $10 WAIVED &] Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

IT IS ORDERED that the defendant shall notify the United States Attomey for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments

imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

May 15, 2019
Date of Imposition of Sentence

 2F—
HONORABLE MICHAEL S. BERG
UNITED STATES MAGISTRATE JUDGE

19mj9120-MSB
